     8:18-cv-00358-BCB-SMB Doc # 100 Filed: 10/29/20 Page 1 of 8 - Page ID # 521




                                IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEBRASKA

    RICHARD POLAK,

                               Plaintiff,                                              8:18-CV-358

            vs.
                                                                             MEMORANDUM AND ORDER
    ROBERT LANEY,

                               Defendant.


           This matter comes before the Court on Defendant’s Motion for Summary Judgment, Filing

84. Plaintiff filed an Objection to Summary Judgment, Filing 93, in place of a responsive brief.1

The motion is fully briefed and ready for review. For the reasons stated herein, Defendant’s Motion

for Summary Judgment will be granted, and Plaintiff’s Objection will be overruled.

                                                 I.       BACKGROUND

           Defendant Robert Laney was a Special Duty United States Marshal; he worked with the

Metro Area Fugitive Task Force (Metro FTF) since 2010 and had 21 years’ experience as an officer

in Omaha Police Department. Filing 85-1 at 1. The Metro FTF executed federal, state, and local

criminal fugitive arrest warrants in Nebraska. Filing 14-1 at 1-2. The Metro FTF adopted two arrest

warrants for Plaintiff Richard Polak for theft, flight to avoid arrest, and misdemeanor domestic

assault. Filing 14-1 at 3.

           On October 6, 2016, Laney took part in the execution of the arrest warrants for Polak.

Filing 85-1 at 3. Officers located Polak in the detached garage of a residence with the garage door

open. Filing 85-1 at 3, 4. Officers decided Laney would be the first officer to approach Polak.


1
    See NECivR 7.1(b)(1)(A):
          The party opposing a motion must not file an “answer,” “opposition,” “objection,” or “response,” or any
          similarly titled responsive filing. Rather, the party must file a brief that concisely states the reasons for
          opposing the motion and cites to supporting authority.
  8:18-cv-00358-BCB-SMB Doc # 100 Filed: 10/29/20 Page 2 of 8 - Page ID # 522




Filing 85-1 at 4, Filing 85-2 at 5. Laney approached up the driveway, identified himself as a police

officer, and stated he had a warrant for Polak’s arrest. Filing 85-1 at 4. Polak closed the garage

door and refused multiple commands to open the door. Filing 85-1 at 4-5.

       Once a K-9 unit was called for, Polak opened the garage door. Filing 85-1 at 5. As the

garage door opened, Laney and another officer each grabbed one of Polak’s hands. Filing 85-1 at

5. The officers placed Polak face down on the ground. Filing 85-1 at 5. Polak tucked his arms

between his chest and the ground and continued to move his hips and legs. Filing 85-1 at 6. One

officer held Polak’s legs, and—after a brief struggle—Laney and another officer pulled Polak’s

arms out from beneath him and applied handcuffs. Filing 85-1 at 6, Filing 85-2 at 5-6. Laney left

Polak on the ground and checked the garage for other people, weapons, and contraband. Filing 85-

1 at 6, 7. Following the inspection of the garage, Laney and another officer rolled Polak onto his

back and lifted him to his feet but did not lift Polak off the ground. Filing 85-1 at 7, Filing 85-2 at

6. Polak did not complain of any pain and did not appear to have difficulty walking to the police

vehicle. Filing 85-1 at 7.

       Laney is the only remaining defendant in the current litigation. All other defendants have

been dismissed from the case. Laney has moved for summary judgment on the basis of qualified

immunity, Filing 84.

                                  II.     STANDARD OF REVIEW

       “Summary judgment is appropriate when the evidence, viewed in the light most favorable

to the nonmoving party, presents no genuine issue of material fact and the moving party is entitled

to judgment as a matter of law.” Garrison v. ConAgra Foods Packaged Foods, LLC, 833 F.3d 881,

884 (8th Cir. 2016) (citing Fed. R. Civ. P. 56(c). “[S]ummary judgment is not disfavored and is

designed for every action.” Briscoe v. Cty. of St. Louis, 690 F.3d 1004, 1011 n.2 (8th Cir. 2012)



                                                  2
  8:18-cv-00358-BCB-SMB Doc # 100 Filed: 10/29/20 Page 3 of 8 - Page ID # 523




(internal quotation marks omitted) (quoting Torgerson v. City of Rochester, 643 F.3d 1031, 1043

(8th Cir. 2011) (en banc)). In reviewing a motion for summary judgment, the Court will view “the

record in the light most favorable to the nonmoving party . . . drawing all reasonable inferences in

that party’s favor.” Whitney v. Guys, Inc., 826 F.3d 1074, 1076 (8th Cir. 2016) (citing Hitt v.

Harsco Corp., 356 F.3d 920, 923–24 (8th Cir. 2004)). Where the nonmoving party will bear the

burden of proof at trial on a dispositive issue, “Rule 56(e) permits a proper summary judgment

motion to be opposed by any of the kinds of evidentiary materials listed in Rule 56(c), except the

mere pleadings themselves.” Se. Mo. Hosp. v. C.R. Bard, Inc., 642 F.3d 608, 618 (8th Cir. 2011)

(quoting Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986)).

The moving party need not produce evidence showing “an absence of a genuine issue of material

fact.” Johnson v. Wheeling Mach. Prods., 779 F.3d 514, 517 (8th Cir. 2015) (citing Celotex, 477

U.S. at 323, 106 S. Ct. 2548, 91 L. Ed. 2d 265). Instead, “the burden on the moving party may be

discharged by ‘showing’ . . . that there is an absence of evidence to support the nonmoving party’s

case.” St. Jude Med., Inc. v. Lifecare Int’l, Inc., 250 F.3d 587, 596 (8th Cir. 2001) (quoting Celotex,

477 U.S. at 325).

       In response to the moving party’s showing, the nonmoving party’s burden is to produce

“specific facts sufficient to raise a genuine issue for trial.” Haggenmiller v. ABM Parking Servs.,

Inc., 837 F.3d 879, 884 (8th Cir. 2016) (quoting Gibson v. Am. Greetings Corp., 670 F.3d 844,

853 (8th Cir. 2012)). The nonmoving party “must do more than simply show that there is some

metaphysical doubt as to the material facts, and must come forward with specific facts showing

that there is a genuine issue for trial.” Wagner v. Gallup, Inc., 788 F.3d 877, 882 (8th Cir. 2015)

(quoting Torgerson, 643 F.3d at 1042). “[T]here must be more than ‘the mere existence of some

alleged factual dispute’” between the parties in order to overcome summary judgment. Dick v.



                                                  3
    8:18-cv-00358-BCB-SMB Doc # 100 Filed: 10/29/20 Page 4 of 8 - Page ID # 524




Dickinson State Univ., 826 F.3d 1054, 1061 (8th Cir. 2016) (quoting Vacca v. Viacom Broad. of

Mo., Inc., 875 F.2d 1337, 1339 (8th Cir. 1989)).

                                                  III.     ANALYSIS

          A. DEFENDANT’S PROPERLY REFERENCED FACTS ARE ADMITTED

          Nebraska Civil Rule 56.1(b)(1)2 sets the requirements for a party opposing summary

judgment and the admission of the movant’s statement of facts if improper response is given. The

facts provided above are those stated in Laney’s Brief in Support, Filing 89, supported by pinpoint

citations to admissible evidence in the record, in compliance with Nebraska Civil Rule 56.1 and

Federal Rule of Civil Procedure 56. In his Brief in Opposition, Filing 94, Polak failed to follow

Nebraska Civil Rule 56.1(b)(1), provided only one pinpoint citation to the record, and did not

dispute facts as set forth by Laney. Therefore, all properly referenced material facts in Laney’s

Statement of Facts, Filing 89, are considered admitted by Polak. See Ballard v. Heineman, 548

F.3d 1132, 1133-1134 (8th Cir. 2008) (The plaintiff failed to respond to the defendants’ statements

of fact, and the district court deemed the defendants’ facts admitted.)

                      B. LANEY IS ENTITLED TO QUALIFIED IMMUNITY

          Summary judgment is appropriate because Laney is entitled to qualified immunity on

Polak’s claims. “Qualified immunity shields government actors from legal liability unless the

actor’s conduct violated ‘clearly established statutory or constitutional right of which a reasonable

person would have known.” Kohorst v. Smith, 968 F.3d 871, 876 (8th Cir. 2020) (quoting McGuire

v. Cooper, 952 F.3d 918, 922 (8th Cir. 2020)). Thus, “[a] government official is entitled to


2
    See NECivR 56.1(b)(1):
          The party opposing a summary judgment motion should include in its brief a concise response to
          the moving party’s statement of material facts. The response should address each numbered
          paragraph in the movant’s statement and, in the case of any disagreement, contain pinpoint
          references to affidavits, pleadings, discovery responses, deposition testimony (by page and line),
          or other materials upon which the opposing party relies. Properly referenced material facts in the
          movant’s statement are considered admitted unless controverted in the opposing party’s response.

                                                           4
  8:18-cv-00358-BCB-SMB Doc # 100 Filed: 10/29/20 Page 5 of 8 - Page ID # 525




qualified immunity unless (1) the official violated a plaintiff’s constitutional right and (2) that right

was clearly established at the time of the violation.” Wallace v. City of Alexander, 843 F.3d 763,

768 (8th Cir. 2016) (citing Pearson v. Callahan, 555 U.S. 223, 232 (2009)). “To overcome a

defendant’s claim of qualified immunity, the burden falls on the plaintiff to show: ‘(1) the facts,

viewed in the light most favorable to the plaintiff[], demonstrate[s] the deprivation of a

constitutional right; and (2) the right was clearly established at the time of the deprivation.’”

Gilmore v. City of Minneapolis, 837 F.3d 827, 832 (8th Cir. 2016) (quoting Snider v. City of Cape

Girardeau, 752 F.3d 1149, 1155 (8th Cir. 2014)). Qualified immunity must be granted unless the

plaintiff can show both of the foregoing elements. Greenman v. Jessen, 787 F.3d 882, 887 (8th

Cir. 2015). Courts may use their discretion in deciding which of the two foregoing inquiries to

analyze first. Pearson, 555 U.S. at 236.

        Polak claims Laney violated his Fourth Amendment right to be free from excessive force

when Laney used force to effect Polak’s arrest. However, Polak failed to present a genuine issue

of material fact that Laney violated any constitutional right.

        When evaluating a Fourth Amendment excessive force claim under § 1983, the Court

considers “whether the amount of force used was objectively reasonable under the particular

circumstances.” Kohorst, 968 F.3d at 876 (quoting Michael v. Trevena, 899 F.3d 528, 532 (8th

Cir. 2018)). The objective reasonableness of an officer’s conduct when arresting a suspect depends

on the facts and circumstances of the specific case, including “the crime’s severity, the suspect’s

dangerousness, and the likelihood that the suspect will flee.” Rohrbough v. Hall, 586 F.3d 582,

587 (8th Cir. 2009) (citing Graham v. Connor, 490 U.S. 386, 394 (1989)). “A court may also

evaluate the extent of the suspect's injuries.” Rohrbough, 586 F.3d at 586. An officer is entitled to

use the force necessary to effect the arrest. Ehlers v. City of Rapid City, 846 F.3d 1002, 1011 (8th



                                                   5
  8:18-cv-00358-BCB-SMB Doc # 100 Filed: 10/29/20 Page 6 of 8 - Page ID # 526




Cir. 2017). “An officer's use of force violates the Fourth Amendment when it is objectively

unreasonable, given the facts and circumstances of the particular case, as ‘judged from the

perspective of a reasonable officer on the scene, rather than with the 20/20 vision of hindsight.’”

Chambers v. Pennycook, 641 F.3d 898, 905–06 (8th Cir. 2011) (quoting Graham, 490 U.S. at 396-

97).

       Viewing the admitted facts in a light most favorable to the non-moving party, the

reasonableness factors support granting qualified immunity to Laney.

       First, the severity of the crime alleged and danger posed by Polak favors finding that the

force used was reasonable. When evaluating the danger posed, law enforcement may consider the

arrestee’s criminal history and whether the crime alleged was a potentially violent offense. See

Procknow v. Curry, 826 F.3d 1009, 1014 (8th Cir. 2016). Officers testified that they knew Polak

had an extensive criminal history that included a prior felony conviction for controlled substance

and multiple dismissed charges for assault, use of a gun to commit felony, and homicide. Eben

Jones Decl., Filing 85-2 at 2. The warrant also included a charge for domestic assault. Accordingly,

the severity and nature of the crime and Polak’s criminal history justified some use of force.

       Additionally, the nature of Polak’s resistance justified the use of force. The Eighth Circuit

has specifically “determined that an officer may interpret a suspect laying on his stomach with his

hands underneath him and refusing to give his hands to officers as resistance.” Kohorst, 968 F.3d

at 878. In Procknow v. Curry, 826 F.3d 1009, 1014 (8th Cir. 2016), the Eighth Circuit concluded

that such resistance justified the use of force because “a person lying on the ground could turn and

direct a weapon toward [the officer] in seconds.” In this case, Polak resisted commands by laying

on his stomach with his hands underneath him and refused to give his hands to officers. Officers

were justified to use some force to remove Polak’s hands and eliminate the potential danger. The



                                                 6
  8:18-cv-00358-BCB-SMB Doc # 100 Filed: 10/29/20 Page 7 of 8 - Page ID # 527




evidence demonstrates that Laney and other officers used only the force necessary to place Polak

in handcuffs. Accordingly, this factor demonstrates that officers used reasonable force to eliminate

danger to themselves and apprehend Polak.

       Second, the flight risk posed by Polak was significantly in favor of finding the force used

reasonable. “When an arrestee flees or resists, some use of force by the police is reasonable.”

Awnings v. Fullerton, 912 F.3d 1089, 1100 (8th Cir. 2019) (quotation omitted). One of the bases

for the arrest warrant was using a vehicle to evade arrest, and the officers chose to wait until Polak

was inside the garage to minimize his opportunity to flee. Further, because of the crime alleged

and Polak’s resistance to commands, officers had an objectively reasonable belief that absent some

use of force was necessary. The unrefuted evidence shows that officers did not strike or kick Polak

and that they used only the force necessary to prevent Polak from fleeing arrest. Accordingly, this

factor favors a finding that the use of force was reasonable.

       Lastly, a court may also evaluate the extent of a suspect’s injuries in determining the

reasonableness of the force used. See Awnings v. Fullerton, 912 F.3d at 1098. To demonstrate that

his injuries support a finding of unreasonable use of force, Polak “may not merely point to

unsupported self-serving allegations, ‘but must substantiate allegations with sufficient probative

evidence that would permit a finding in the plaintiff's favor.’” Id. (quoting Davidson & Assocs. v.

Jung, 422 F.3d 630, 638 (8th Cir. 2005). A lack of medical evidence to establish severity of injury

or causation is fatal to a plaintiff’s claim based on severity of injury. Id. at 1099. Polak did not

submit any evidence or facts regarding injuries suffered as a result of the arrest. Additionally, the

partial video shows that Polak was able to walk without assistance or appearance of injury shortly

following the arrest. The officers on scene, including Laney, used only the force necessary to be

able to handcuff Polak following his resistance. Viewing the undisputed evidence in the light most



                                                  7
    8:18-cv-00358-BCB-SMB Doc # 100 Filed: 10/29/20 Page 8 of 8 - Page ID # 528




favorable to Polak, the reasonableness factors show that the force used to affect the arrest was

objectively reasonable.3 Polak has not shown that Laney violated Polak’s constitutional rights, thus

Laney is entitled to qualified immunity.

                                                     CONCLUSION

         For the reasons stated above, Defendant’s Motion for Summary Judgment is granted and

Plaintiff’s Objection is overruled. Accordingly

         IT IS ORDERED:

         1. Defendant’s Motion for Summary Judgment, Filing 84, is granted;

         2. Plaintiff’s Objection to Summary Judgment, Filing 93, is overruled;

         3. This case is dismissed with prejudice; and

         4.   A separate judgment will be entered.


         Dated this 29th day of October, 2020.

                                                               BY THE COURT:



                                                               ___________________
                                                               Brian C. Buescher
                                                               United States District Judge




3
  Polak failed to show his constitutional rights were violated. Therefore, the Court need not consider whether the
right was clearly established.


                                                          8
